| 1FITZSIMMONS, Judge,
concurring.
I respectfully concur in the result. The right of an accused to trial by jury is paramount. The facts surrounding the instant plea bargain and colloquy tread dangerously close to a justifiable belief by the defendant that the plea bargain agreement included *797participation in the Impact Program, or “boot camp.” In such circumstances, a defendant should be allowed to withdraw his or her plea. However, in the instant matter, despite the factual dichotomy between the defense counsel’s portrayal of the circumstances and the court’s characterization of the incident as a “misunderstanding,” the totality of the evidence does not refute the court’s assessment that there was a misunderstanding, rather than justified reliance.